DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 24 July 2019 are now acceptable due to the amendments made to the specification, filed 17 December 2020.
Claim Objections
Claim 5 is objected to because of the following informalities:  
The phrase of the least one metal tape should read of the at least one metal tape.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
In regards to Claim 10, the pipe is not defined in the specification.
In regards to Claim 13 the closing means are not defined in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, how does the metal casing surround only the high-strength fibers of the single core (Line 8) when it is applied so as to surround only the filling layer, bandage or mixture thereof (Line 7)?  These statements do not agree, and the ordinarily skilled artisan would be unsure of how the metal casing is applied or where.
In regards to Claim 2, the phrase such that the metal casing surrounds only the single core is unclear.  How can the metal casing surround only the single core when there is a protective or load-bypassing filling layer present therein?
In regards to Claim 8, the phrase wherein the high-strength fibers of the single core comprise steel fibers having a tensile strength of more than 2,500N/mm2 is unclear.  Does this mean each fiber has this tensile strength, or the entirety of the core has this tensile strength?
wire-shaped longitudinal elements and an additional core can be present.  Claim 17 depends from Claim 16, and Claim 16 states wherein the web is produced entirely from the longitudinal elements.
In regards to Claim 18, the structure is unclear.  Claim 18 states The longitudinal element according to claim 17, but Claim 17 is a web.
In regards to Claim 19, the structure is unclear.  Claim 19 states The longitudinal element according to claim 16, but Claim 16 is a web.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-12, 21, and 22 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Grether (20100038112).
Grether teaches a longitudinal element (Figure 7) comprising:
a single core comprising high-strength fibers (Details 2, 4, 6; Paragraph 31 describes this grouping as the core); 

a metal casing surrounding only the filling layer, bandage or mixture thereof such that the metal casing surrounds only the high-strength fibers of the single core (Details 28).
In regards to Claim 2, Grether teaches a longitudinal element comprising:
a metal casing defining an interior space (Details 28);
a protective or load-bypassing filling layer, a bandage or a mixture thereof inside of the metal casing (Detail 18); and
a single core comprising high-strength fibers occupying a space inside of the filling layer, bandage or mixture thereof (Details 2, 4, 6; Paragraph 31 describes this grouping as the core),
the single core being the only core of high-strength fibers inside of the metal casing (only one core),
the high-strength fibers of the single core being the only high-strength fibers inside of the metal casing such that the metal casing surrounds only the single core (only one core).
In regards to Claim 4, Grether teaches the metal casing is attached to the filling layer, bandage or mixture thereof such that a layer that is impermeable by gas, UV radiation and/or water is formed for the high-strength fibers of the single core surrounded only by the filing layer, bandage or mixture thereof and the metal casing (Figure 5A shows the entire surface is covered).
In regards to Claim 5, Grether teaches the metal casing comprises at least one metal tape around the single core, overlapping or abutting margins of the at least one metal tape being connected together (Figure 5A shows overlapping or abutting; Paragraphs 79 and 80 discuss adhesive to connect together).

In regards to Claim 7, Grether teaches the high-strength fibers of the single core comprise at least one of plastic, basalt, and carbon (Paragraph 93).
In regards to Claim 8, Grether teaches the high-strength fibers of the single core comprise steel fibers having a tensile strength of more than 2,500 N/mm2 (Claim 18 teaches steel, which would together have the tensile strength as claimed as it is the same material as taught by Applicant in their specification).
In regards to Claim 9, Grether teaches the single core has an outer diameter of 1.5 mm to 8 mm (Paragraph 64 gives the diameter for the high-strength fibers; given five fibers across the diameter for Figure 5B, 5x the dimensions in Paragraph 64 would give the outer diameter).
In regards to Claim 10, Grether teaches the metal casing is a pipe (takes the shape of a metal cylinder) having a wall having a thickness of 0.1 mm to 1.0 mm (Paragraphs 80, 81).
In regards to Claim 11, Grether teaches the metal casing has a cylindrical outer surface and covers the single core (Figure 7 shows the metal casing has a cylindrical shape).
In regards to Claim 12, Grether teaches an optical or electrical measuring element in the single core or between the metal casing and the single core, to recognize changes caused by damage and/or fatigue (Detail 1 is a ductile metal which would conduct an electrical signal when whole, and would not when broken/damaged).
In regards to Claim 21, Grether teaches the longitudinal element has a round-shaped, Z-shaped, I-shaped, or wedge-shaped cross-section (shown as round).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Grether in view of Espen (7629535).
While Grether essentially teaches the invention as detailed, it fails to specifically teach the myriad layers which could be provided to a longitudinal element.  Espen teaches that it is well known to provide at least one filling layer composite layer, and outer layer (Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the layers of Espen in the longitudinal element of Grether, so as to better form and protect the element.  The ordinarily skilled artisan would have appreciated the benefits afforded by additional layers, and known how to add them without undue experimentation.
In regards to Claim 13, the closing of the ends of a longitudinal element would obviously occur to protect the core from damage.  The ordinarily skilled artisan would understand connection would occur at the ends, require closing.  Grether is focused on the product, and not the end use.  Details of use are not provided beyond general intentions. 

Claims 14 and 15 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Grether in view of O’Donnell et al (6164053).
While Grether essentially teaches the invention as detailed, it fails to specifically teach a plurality of the longitudinal elements are used together to form a traction or suspension means in the form of a cable.  O’Donnell, however, teaches that it is well known to take a plurality of longitudinal elements and use them together as a traction or suspension means in the form of a cable (Figure 2; each Detail 32 being a longitudinal element).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the longitudinal elements in a plurality as taught by O’Donnell, so as to create a larger hoisting rope which would benefit from the added strength of multiple longitudinal elements, while providing more flexibility versus a single solid, larger longitudinal element.  The ordinarily skilled artisan would understand these benefits, and know to use the element of Grether as taught.  
Claims 16-20 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Grether in view of Giuseppin (7108233).
While Grether essentially teaches the invention as detailed, it fails to specifically teach a plurality of the longitudinal elements are used together to form a networked web.  Giuseppin, however, teaches that it is well known to form such a networked web from a plurality of longitudinal elements, braiding the longitudinal elements into a plurality of interlocking rings (Abstract; Figures 5, 7, 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the longitudinal elements in a plurality as taught by Giuseppin, so as to create a web to protect as taught.  The longitudinal element of Grether is formed for further processing, and as such, Grether is not concerned with 
Response to Arguments
Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive.
Applicant argues that Grether differs from the claimed invention because Details 2, 4, 6 are a plurality of cores.  Examiner respectfully disagrees with this position.  Details 2, 4, and 6 of Grether are analogous to Details 11 of the instant application.  They are not separate cores as argued by Applicant.  They function as a single core, which is then held together by Detail 18.  It should be noted, Grether even refers to this area as a core (Paragraphs 14, 15, 28, 29).
With regards to an interview, Examiner is always open to discussing the application, but no allowable subject matter is currently found in the claims.  Likewise, since Applicant has argued against the art of record, which Examiner has maintained, the record must be made clear as to why Examiner disagrees with Applicant’s position regarding the core.  The rejections above reflect Examiner’s position that Grether teaches a single core as currently required, and any one of ordinary skill in the art presented with Grether would reasonably understand that only one core is present.  If the intention is to discuss possible amendments, Examiner would respectfully suggest requesting an interview prior to submitting those amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Noguchi et al (8418433) teaches a known cable having a plurality of longitudinal elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732